UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGEACT OF1934 For the fiscal year ended December31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHESECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 001-32563 ORCHIDS PAPER PRODUCTS COMPANY A Delaware corporation (State or other jurisdiction of incorporation or organization) 23-2956944 (I.R.S. Employer Identification Number) 4826 Hunt Street Pryor, Oklahoma 74361 (Address of principal executive offices) Registrant's telephone number, including area code: (918)825-0616 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 Par Value NYSE MKT Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes
